Exhibit 10.3





 
Joint Venture Relationship Agreement
 
Between
 
Valeska Energy Corp.
 
And
 
Texhoma Energy, Inc.
 
The purpose of this Agreement is to set forth the terms of a Joint Venture
relationship between Valeska Energy Corp., a Nevada Corporation (“Valeska”), and
Texhoma Energy, Inc., a Nevada Corporation (“Texhoma”).
 
1.   Basic Transaction. Valeska and Texhoma will jointly form a new Texas
limited partnership (the “JV”), of which Valeska will serve as the initial
general partner. Valeska may (i) cause funds to be invested, (ii) arrange
financial and strategic partnerships and co-investment, and (iii) bring
acquisition opportunities to the JV and assist in asset disposition. Texhoma
will primarily source investment opportunities to the JV. In all cases, Texhoma
shall have the right to veto any proposed deal that goes into the JV.
 
2.   Co-Investment Rights. Valeska will have co-investment rights in deals
booked through this JV. 
 
3.   Affiliate Transactions. The JV will retain Valeska to provide services to
the JV, including, without limitation, management, technical, and related
services.
 
4.   Partnership Distributions. Distributions by the JV will be made in the
following order of priority:
 
i.)
 
Subject to the approval of the investor, Valeska and Texhoma will each be
entitled to receive on a pro rata basis from the first cash distributed to
equity owners, an amount equal to 8% percent to Valeska and 2% to Texhoma (ten
percent (10.0%) between them), of the total cash and assets invested in, or
through the JV by any person or entity;
 
ii.)
 
Distributions will then be made to investor in accordance with negotiated terms;
and
 
iii.)
 
Thereafter, Valeska and Texhoma will share any remaining distributions 80% to
Valeska and 20% to Texhoma.
 

 


--------------------------------------------------------------------------------


 





5. Put Option. Upon the formation of the JV and continuing until its winding up
and termination or the prior written consent of both parties, Valeska shall have
the
unrestricted right to require Texhoma to purchase its interest in the JV in
exchange for shares in Texhoma at any time and from time to time. [The parties
will negotiate the manner in which Valeska’s interest will be valued for
exchange purposes, along with any other procedural requirements to be met in
connection with such an exchange, and will formalize their agreement on the
matter in the JV operating agreement or a separate document ancillary thereto.]
For purposes of this agreement and in the absence of a superseding agreement,
the exchange valuation shall be deemed to be 30% greater than the gross
acquisition cost of any property acquired by the JV and the Put shall be
exchangeable into common shares at market price.
 
6. Texhoma will allow Valeska to participate on the same economic terms, as
if in the JV, on any business Texhoma conducts that Valeska arranges funding
and/or an acquisition, directly or indirectly.
 


 
CONFIDENTIALITY and NON-CIRCUMVENTION
 
A.
 
Confidentiality of Proposed Transactions. Except as and to the extent required
by law, without the prior written consent of the other party, neither Valeska
nor Texhoma shall, and each shall direct its representatives not to, directly or
indirectly, make any public comment, statement or communication with respect to,
or otherwise disclose or permit the disclosure of the existence of discussions
regarding, a possible transaction between the parties or any of the terms,
conditions or other aspects of the transaction proposed in this Letter. If a
party is required by law to make any such disclosure, it shall first provide to
the other party the content of the proposed disclosure, the reason that such
disclosure is required by law, and the time and place that the disclosure will
be made.
 
B.
 
Confidential Information. All information furnished by one party (the “Protected
Party”) to the other party (the “Receiving Party”) in connection with this
Letter and the transactions contemplated hereby (the “Confidential Information”)
shall be kept confidential by the Receiving Party, and shall be used by it only
in connection with this Letter and the transactions contemplated hereby, except
to the extent that such information (i) is already lawfully known to the
Receiving Party when received; (ii) thereafter becomes lawfully obtainable from
other sources; (iii) is required to be disclosed to the Receiving Party’s
affiliates, lenders, auditors or counsel, provided that such persons agree to be
bound by the provisions of this Section B; or (iv) is required by law,
regulation, state or federal bank regulators or court order to be disclosed by
the Receiving Party, provided that the Receiving Party which is required to make
the disclosure uses its best efforts to provide sufficient notice to permit the
Protected Party to take legal action to prevent the disclosure. In the event
that the transactions contemplated by this Letter shall fail to be consummated,
each Receiving Party shall promptly cause all originals and copies of documents
or extracts thereof containing any such information and data as to such
Protected Party to be returned to the Protected Party or destroyed and shall
cause an officer to so certify to the Protected Party.
 

 
 

--------------------------------------------------------------------------------


 
 
C.
 
Non-Circumvention. The parties recognize that in the course of negotiating the
structure and operation of the JV, Valeska may advise Texhoma of the identity of
certain clients, agents, brokers, buyers, sellers, investors, and/or other
entities or individuals interested in entering into business transactions with
Texhoma without previous business connections to Texhoma, and that Texhoma may
advise Valeska of the identity of certain clients, agents, brokers, buyers,
sellers, investors, and/or other entities or individuals interested in entering
into business transactions with Valeska without previous business connections to
Valeska (collectively the “Third Parties”). During the term of this Letter and
for a period of two years following the termination hereof, Valeska will not
directly or indirectly transact business with or contact any Third Party
identified by Texhoma and disclosed to Valeska prior to obtaining the written
consent of Texhoma for any such contracts or transactions, and Texhoma will not
directly or indirectly transact business with or contact any Third Party
identified by Valeska and disclosed to Texhoma prior to obtaining the written
consent of Valeska for any such contracts or transactions. [Each party agrees
that it shall consent to the transaction of business with the Third Parties as
required by the foregoing in the event that the party requesting such consent
provides the consenting party with mutually-agreeable monetary commission in
connection with such transaction, including without limitation commissions paid
as a percentage of the requesting party’s net profit from such transaction.]
 
D.
 
Costs. Valeska and Texhoma shall be responsible for and bear all of their own
respective costs and expenses incurred at any time in connection with pursuing
or consummating the proposed transactions. However both parties agree to pay one
half of the legal costs incurred for the preparation of the Partnership and
related documents.
 
E.
 
Entire Agreement. The Agreement constitutes the entire agreement between the
parties, superseding all prior oral or written agreements, understandings,
representations and warranties, and courses of conduct or dealing between the
parties on the subject matter hereof. Except as otherwise provided herein, this
Agreement may be amended or modified only by a writing executed by all of the
parties.
 
F.
 
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas without regard to conflicts of law.
 
G.
 
Termination. This Agreement shall automatically terminate on December 31, 2009.
Upon termination, the parties shall have no further obligations hereunder,
except as stated in Paragraphs B and C of this Agreement, which shall survive
any such termination.
 

 
[Remainder of page intentionally left blank]
 


--------------------------------------------------------------------------------

 









Agreed and Accepted this 14th day of May 2007 by:





     
VALESKA ENERGY CORP.
         
By: /s/ William M. Simmons
 
Print: William M. Simmons
 
 
Title: CEO/President
 
 
Date: May 15, 2007
 
           
TEXHOMA ENERGY, INC.
         
By: /s/ Frank A. Jacobs
 
Print: Frank A. Jacobs
 
 
Title: CEO, Director
 
 
Date: May 15, 2007
 








--------------------------------------------------------------------------------

